 

CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.

 

Exhibit 10.11(c)

 

SECOND AMENDMENT TO THE

AMENDED AND RESTATED SERIES 2017-ONE INDENTURE SUPPLEMENT

 

This Second Amendment to the Amended and Restated Series 2017-One Indenture
Supplement (the “Amendment”), dated as of September 20, 2019, among Perimeter
Master Note Business Trust, a business trust organized and existing under the
laws of the State of Nevada (herein, the “Issuer” or the “Trust”), Access
Financing, LLC, a Georgia limited liability company (the “Servicer”), and U.S.
Bank National Association, not in its individual capacity, but solely as
Indenture Trustee (herein, together with its successors in the trusts thereunder
as provided in the Indenture referred to below, the “Indenture Trustee”) under
the Master Indenture, dated as of February 8, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Indenture”) among the
Issuer, the Servicer and the Indenture Trustee.

 

Capitalized terms used herein shall have the meanings assigned to such terms in
the Supplement (as defined below).

 

WITNESSETH:

 

WHEREAS, the Issuer, the Servicer and the Indenture Trustee executed the Amended
and Restated Series 2017-One Indenture Supplement, dated as of June 11, 2018,
and the First Amendment to the Amended and Restated Series 2017-One Indenture
Supplement, dated as of November 16, 2018 (as so amended, the “Supplement”); and

 

WHEREAS, the parties hereto have agreed to further amend the Supplement on the
terms and conditions hereinafter set forth in accordance with Section 9.02 of
the Indenture;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:

 

SECTION 1. Amendments of the Supplement.

 

1.1      The definitions of “Class A/B Subordination Percentage,” “Required
Senior Note Subordination Amount” and “Required Subordination Amount” are hereby
deleted in their entirety and replaced with the following:

 

“Class A/B Subordination Percentage” shall mean [*****]%.

 

 

--------------------------------------------------------------------------------

 

 

“Required Senior Note Subordination Amount” shall mean an amount equal to
[*****]% of the sum of the (a) Note Principal Balance, (b) the Series Required
Transferor Amount and (c) the Series 2018-One Principal Balance.

 

“Required Senior Subordination Amount” shall mean an amount equal to [*****]% of
the sum of the (a) Note Principal Balance, (b) the Series Required Transferor
Amount and (c) the Series 2018-One Principal Balance.

 

SECTION 2. Miscellaneous

 

2.1     Ratification. As amended hereby, the Supplement is in all respects
ratified and confirmed and the Supplement as so supplemented by this Amendment
shall be read, taken and construed as one and the same instrument.

 

2.2     Counterparts. This Amendment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

 

2.3     Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW).

 

2.4     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.

 

2.5     Effectiveness. This Amendment shall be effective as of the date first
above written.

 

2.6     Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (a) this Amendment is executed and delivered by Wilmington
Trust, National Association, not individually or personally but solely as
trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it under the Trust Agreement, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust, National Association, but is made and intended for the purpose
of binding only the Issuer and (c) under no circumstances shall Wilmington
Trust, National Association be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or the other Transaction Documents to which the
Issuer is a party.

 

2

--------------------------------------------------------------------------------

 

 

2.7     Representation and Warranty. Each of the parties hereto represents and
warrants that this Amendment has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws now or hereafter in effect affecting the
enforcement of creditors’ rights in general and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the day
and year first above written.

 

 

 

 

PERIMETER MASTER NOTE

BUSINESS TRUST, as Issuer

       

By:

Wilmington Trust, National

Association,
not in its individual capacity, but

solely as Owner Trustee

                    By: /s/ Robert P. Hines Jr.       Name: Robert P. Hines Jr.
Title: Vice President            

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity, but solely

as

Indenture Trustee

            By: /s/ Mirtza J. Escobar      

Name: Mirtza J. Escobar

Title: Vice President

                                   

ACCESS FINANCING, LLC,

Servicer

            By: /s/ Brian Stone      

Name: Brian Stone

Title: Chief Risk Officer

 

 

 

[Second Amendment to A/R 2017-One Supplement]

 

--------------------------------------------------------------------------------

 

 

Consent of Series 2017-One Noteholders:

 

TSO-FORTIVA NOTES HOLDCO LP,

as holder of 100% of Class A Notes

 

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

 

 

 

By:

/s/ Glenn F. Miller

   

   Name: Glenn F. Miller
   Title: Attorney-in-fact

 

 

 

CCFC CORP.,

as holder of 100% of Class B Notes

 

 

 

By:

/s/ Mitch Saunders

   

   Name: Mitch Saunders
   Title: Treasurer         

 

Consent of Administrative Agent on behalf of Series 2018-One Noteholders:

 

Credit Suisse AG, New York Branch, As Administrative Agent, on behalf of the
holders of 100% of Class A Notes

 

 

By:

/s/ Erin McCutcheon

   

   Name: Erin McCutcheon
   Title: Director

                   

By:

/s/ Jeffrey Traola         Name: Jeffrey Traola
   Title: Director  

 

 

[Second Amendment to A/R 2017-One Supplement]